Citation Nr: 1449909	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  08-35 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
New Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected residuals of dorsal spine contusion with narrowing of T3-4


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1963 to October 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO).  In February 2013, the Board remanded this matter for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is required prior to adjudicating the Veteran's claim.

In its February 2013 remand, the Board ordered a VA examination to evaluate the Veteran's service-connected back condition, to include determining, if medically possible, which symptoms are attributable to the Veteran's nonservice-connected back conditions and those attributed to his service-connected dorsal spine disability.  

Service connection was initially granted for residuals of an in-service injury when the Veteran sustained severe muscle contusion of the paravertebral musculature with evidence of abnormality of T-3 and T-4. 

A March 2013 VA examination was afforded.  In it, the examiner reported a historical diagnosis of intervertebral disk syndrome and also arthritis reflected in an MRI of the cervical spine.  But, the examiner did not make any distinction between symptomatology affecting service-connected and non-service connected conditions, as instructed in the Board's remand.  A remand to clarify this issue is necessary, including addressing the Veteran's diagnoses of cervical spinal stenosis and degenerative disc disease of the lower cervical spine reflected in VA treatment records from 2007.  See Stegall v. West, 11 Vet. App. 268 (1998).

Furthermore, the March 2013 examiner indicated that the Veteran has mild radiculopathy on the left and right sides (without identifying the nerve roots involved), but simultaneously noted that the Veteran does not have radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran testified at his hearing that he experiences occasional temporary paralysis and pain that extends through his right arm and legs.  Given the inconsistent examination findings, clarification on this issue should also be obtained on remand.  

Consequently, another VA examination is necessary to comply with the Board's instructions and provide the Board with sufficient information on the Veteran's disability for rating purposes. 

In addition, the record reflects that the Veteran receives VA treatment.  But, the file contains his medical records only up to January 2013.  Consequently, the Veteran's treatment records since January 2013 should be obtained and associated with the file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA medical records from January 2013 forward.

2.  Upon completion of the above, schedule the Veteran for an appropriate examination to assess the current orthopedic and neurological manifestations of his residuals of dorsal spine contusion with narrowing of T3-4.  All pertinent medical records should be made available to the VA examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  

Based on the examination and review of the record, the examiner should address the following:  

(a) Identify all symptoms and findings related to the residuals of dorsal spine contusion with narrowing of T3-4.  The examiner should specifically state whether the symptoms and findings can be distinguished from those attributable to any other diagnosed disorders, including but not limited to the 2007 diagnoses of cervical spinal stenosis and degenerative disc disease of the lower cervical spine.  If the distinction cannot be made, the examiner should state.

(b)  provide range of motion findings, to include after repetitive use and any functional limitation.  

(c) Identify any neurological impairment and specifically state whether the Veteran has radiculopathy.  In doing so, the examiner should consider (i) the March 2013 examiner's indication that the Veteran has mild radiculopathy of the left and right sides-without further consistent elaboration-and reconcile it with any current findings; and (ii) the Veteran's reports of occasional temporary paralysis and pain that extends through his right arm and legs.

A rationale for all requested opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner must provide a complete explanation stating why this is so.  In so doing, the examiner must explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that the examiner has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



